ORDER
PER CURIAM
The present dispute arises from the appointment of a receiver in May of 2013, after Brutus Construction allegedly defaulted on a promissory note. Brutus Construction filed a Rule 74.06(b) motion in February of 2016, asking that the appointment of the receiver and “all orders and judgments” from the cause be set aside as void. The construction company argued that the receivership was void for lack of due process, lack of personal jurisdiction, and lack of subject-matter jurisdiction. The trial court denied the motion. Brutus Construction appeals that decision.
St. Louis Bank filed two motions to dismiss this appeal. We deny those motions.
The bank also filed a motion for attorneys’ fees and costs related to this appeal. The promissory note executed by Brutus Construction in favor of the bank provides for such an award. Thus we grant the bank’s motion, in the amount of $17,511.57.
An opinion as to the allegations of trial-court error raised by Brutus Construction would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).